NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0145-20

MICHAEL P. VIGILANTE III
a/k/a MICHAEL VIGILANTE,

          Appellant,

v.

BOARD OF REVIEW,
DEPARTMENT OF LABOR,
and JUBILANT DRAXIMAGE
RADIOPHARMACIES, INC.,

     Respondents.
__________________________

                   Submitted November 17, 2021 – Decided December 3, 2021

                   Before Judges Gooden Brown and Gummer.

                   On appeal from the Board of Review, Department of
                   Labor, Docket No. 203931.

                   Michael P. Vigilante, appellant pro se.

                   Andrew J. Bruck, Acting Attorney General, attorney for
                   respondent Board of Review (Donna Arons, Assistant
                   Attorney General, of counsel; Christopher J. Hammer,
                   Deputy Attorney General, on the brief).
PER CURIAM

      The Board of Review of the New Jersey Department of Labor affirmed a

decision of the Department's Appeal Tribunal, disqualifying claimant Michael

P. Vigilante from receiving unemployment benefits under N.J.S.A 43:21-5(a)

because he had left work voluntarily for reasons unrelated to his work .

Claimant appeals the Board's decision, which we affirm.

      Plaintiff was employed by Jubilant Draximage Radiopharmacies, Inc.

from January 10, 2013, through December 27, 2019. On December 22, 2019,

plaintiff applied for unemployment benefits. A deputy from the Department's

Division of Unemployment Insurance disqualified claimant from receiving

benefits, finding he had left his job voluntarily on December 29, 2019, "to

relocate due to [his] spouse's employment." The deputy found that reason to be

"personal" and not "good cause attributable to the work."

      Claimant appealed the deputy's decision. During a hearing before the

Appeal Tribunal, claimant testified he had left his job to relocate to Texas, where

his wife, who was head of the household, had "a lot better opportunity" and they

could not afford to live in New Jersey anymore. He also stated he would have

stayed at his job if his wife had not obtained employment in Texas.




                                                                             A-0145-20
                                        2
      The Tribunal found claimant's primary reason for leaving his job "was that

he could not afford to live in New Jersey and to accompany his spouse who is

the head of household to Texas" and "the claimant’s reasons for leaving the job,

because of his financial hardship and to accompany his wife to Texas[,] are

personal reasons, unrelated to the work."      Thus, the Tribunal determined

pursuant to N.J.S.A. 43:21-5(a), plaintiff was disqualified for benefits because

he had "left work voluntarily without good cause attributable to such work."

Plaintiff appealed the Tribunal's decision to the Board. The Board affirmed the

decision.

      Plaintiff raises the following argument on appeal:

            POINT 1

            BOARD OF REVIEW'S FINAL DECISION WAS
            NOT BASED ON THE FULL REVIEW OF
            EVIDENCE SUPPORTING A GOOD CAUSE FOR
            LEAVING THE JOB.

      We find no legal or factual basis to conclude the Board erred in affirming

the Tribunal's decision disqualifying claimant from unemployment benefits.

Claimant's arguments lack sufficient merit to warrant further discussion in a

written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.



                                                                          A-0145-20
                                       3